 
 
 
Name of Grantee:
`Exhibit 10.9
 
 
No. of Stock Units: ______

                                                                                
 
NATIONAL PATENT DEVELOPMENT CORPORATION
STOCK UNIT AGREEMENT
2007 INCENTIVE STOCK PLAN
 
NATIONAL PATENT DEVELOPMENT CORPORATION, a Delaware corporation (the “Company”),
hereby grants to _________ (the “Grantee”), an “eligible person” under the
National Patent Development Corporation 2007 Incentive Stock Plan, a copy of
which is annexed hereto as Appendix A (the “Plan”), on , 2012 (the “Grant
Date”), __________ Stock Units (“RSUs”), each representing the initial right to
receive, on the settlement date(s) set forth herein, one share of common stock,
par value $.01 per share, of the Company (the “Common Stock”), subject to the
terms and conditions set forth in this Agreement (this “Agreement”).
 
The provisions of the Plan are incorporated by reference herein and shall govern
all matters not expressly provided for in this Agreement.  Capitalized terms
used but not defined herein have the meanings ascribed to them in the Plan.  In
the event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan shall govern, except to the extent that the Board determines
otherwise.
 
1.           Vesting and Settlement.
 
(a)        Grantee shall become vested in the RSUs as follows:
 
(b)        To the extent Grantee is not vested in the RSUs as of the date of
Grantee’s termination of employment, Grantee shall forfeit such non-vested RSUs
without consideration.
 
2.           Effect of Certain Transactions. In the event of (i) the liquidation
or dissolution of the Company, (ii) a merger or consolidation in which the
Company is not the surviving corporation or (iii) the sale or disposition of all
or substantially all of the Company’s assets, provision shall be made in
connection with such transaction for the assumption of the Plan and the RSUs, or
the substitution for such RSUs of new stock units or awards of the successor,
with appropriate adjustment as to the number and kind of shares
thereunder.  Notwithstanding the foregoing, any other provision in the Plan or
in this Agreement, in the event of a transaction listed above or a change in
control, the Committee, with the approval of the Board (to the extent that the
Board is not the Committee), shall have the right and authority, but not an
obligation, to cancel and terminate the RSUs (or any then outstanding portion
thereof) by paying the Grantee in cash the Fair Market Value of the shares of
Common Stock underlying the RSUs on the date of the consummation of the
transaction or change in control. A decision to exercise its right and
authority, the manner of exercising its right and authority, and interpretations
by the Committee or the Board, as applicable, under the foregoing provision
shall be final and binding on the Company and the Grantee.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Acceptance of Stock Unit Agreement.  The execution of this
Agreement by the Grantee indicates the Grantee’s acceptance of and willingness
to be bound by all of its terms.
 
4.           No Rights as Stockholder.  No person shall have any rights as a
stockholder with respect to any Common Stock underlying the RSUs until such
Common Stock has been issued to such person.  Except as otherwise expressly
provided herein, no adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock is issued.
 
5.           Adjustments. The number and kind of shares issuable upon settlement
of the RSUs represented hereby shall be subject to adjustment as provided in the
Plan.
 
6.           No Assignments or Transfers. The RSUs may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of by Grantee, except
by will or the laws of descent and distribution.
 
7.           Reservation of Shares. The Company shall at all times reserve and
keep available out of its authorized Common Stock the full number of shares of
Common Stock issuable upon settlement of the RSUs.
 
8.           RSUs Subject to Terms of Plan; Questions or Controversies Regarding
Terms of Plan.  The RSUs are subject to all of the terms and conditions of the
Plan and in the event of any question or controversy relating to the terms of
the Plan or otherwise hereunder, the decision or interpretation of the Committee
or the Board, as applicable, shall be final, binding and conclusive on the
Company and the Grantee, except as expressly set forth in this Agreement.
 
9.           Tax Withholding.  The Company shall deduct and withhold from the
payment of the RSUs an amount sufficient to satisfy any federal, state and local
taxes required by law to be withheld with respect to RSUs.
 
10.         Section 409A of the Code. The RSUs are intended to comply with the
requirements of  Section 409A of the Code and the regulations and guidance
issued thereunder from time to time by the Department of the Treasury and shall
be interpreted and construed accordingly.
 
11.         Listing.  If at any time the Committee or the Board shall determine,
in its discretion, that the listing, registration, or qualification of the
Common Stock underlying the RSUs upon any securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the issue of
such Common Stock, the RSUs may not be settled in Common Stock in whole or in
part unless such listing, registration, qualification, consent, or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee or the Board, as applicable.
 
 
2

--------------------------------------------------------------------------------

 
 
12.         Trading Black Out Periods.  By entering into this Agreement, the
Grantee expressly agrees that: (i) during all periods of service of the Grantee
as an officer, director or employee of the Company and its affiliates, or
otherwise while the Grantee is otherwise maintained on the payroll of the
Company or its affiliates, the Grantee shall abide by all trading “blackout”
periods with respect to purchases or sales of Common Stock or exercises of stock
options for Common Stock established from time to time by the Company (“Trading
Blackout Periods”) and (ii) upon any cessation or termination of service with
the Company for any reason, the Grantee agrees that for a period of six (6)
months following the Grant Date of any such cessation or termination or, if
later, for a period of six (6) months following the date as of which the Grantee
no longer serves the Company as an officer, director or employee, or is no
longer on the payroll of the Company or its affiliates, the Grantee shall
continue to abide by all such Trading Blackout Periods established from time to
time by the Company.
 
13.         Notices. Except as specifically provided in the Plan, all notices
hereunder shall be in writing, and (a) if to the Company, shall be delivered
personally to the Secretary of the Company or mailed to its principal office,
addressed to the attention of the Secretary or (b) if to the Grantee, shall be
delivered personally or via courier or mailed via certified mail, postage
prepaid, return receipt requested to the Grantee at the last address of the
Grantee appearing on the records of the Company.  Such addresses may be changed
at any time by notice from one party to the other.
 
14.         Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and the successors and assigns of the Company.
 
15.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
rules governing the conflict of laws.
 


 
[Remainder of Page Intentionally Omitted]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
NATIONAL PATENT DEVELOPMENT
CORPORATION
               
By:
         
Name:
       
Title:
                                                        Address:    

 
 
 
 

 
 
4

--------------------------------------------------------------------------------

 


APPENDIX A
 
NATIONAL PATENT DEVELOPMENT CORPORATION
2007 INCENTIVE STOCK PLAN
 
 
 
 
 
 

--------------------------------------------------------------------------------